          Case 1:16-cv-10386-LTS Document 466 Filed 02/15/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS

ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES
INC., JADE CHENG, JASON YUYI,
CATHY YU, CAROLINE MARAFAO
CHENG, PUSHUN CHENG, CHANGZHEN
NI, JUNFANG YU, MEIXIANG CHENG,
FANGSHOU YU, AND CHANGHUA NI

                       Plaintiffs,
                                                      Civil Action No. 1:16-CV-10386 (LTS)
v.

HEWLETT-PACKARD FINANCIAL
SERVICES COMPANY, HEWLETT-
PACKARD FINANCIAL SERVICES
(INDIA) PRIVATE LIMITED, HP INC.,
HEWLETT PACKARD ENTERPRISE
COMPANY, AND DAVID GILL,

                       Defendants.


           DECLARATION OF LUKE NIKAS IN SUPPORT OF PLAINTIFFS’
           MOTION FOR LEAVE TO SUPPLEMENT EXPERT DISCLOSURE

I, Luke Nikas, Esq., a member of the New York State Bar admitted pro hac vice to the Bar of this

Court, declare as follows

     1. I am an attorney at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP. I, along

        with my colleagues, represent Plaintiffs in the above-captioned litigation. I submit this

        declaration in support of Plaintiffs’ Motion for Leave to Supplement the Expert Disclosure

        of Alexander S. Bardey pursuant to Federal Rule of Civil Procedure 16(b)(4).

     2. Attached hereto as Exhibit A is a slip sheeted Medical Expert Report of Alexander S.

        Bardey and all accompanying exhibits, pending Plaintiffs’ assented to Motion to Impound,

        dated February 15, 2021.


                                                1
          Case 1:16-cv-10386-LTS Document 466 Filed 02/15/21 Page 2 of 3




   3. Attached hereto as Exhibit B is a true and correct copy of an excerpt from Jade Cheng’s

         deposition transcript, dated January 29, 2021.

   4. Attached hereto as Exhibit C is a true and correct copy of an e-mail from Esquire Solutions

         to Plaintiffs’ counsel transmitting the files from Jade Cheng’s January 29, 2021 deposition,

         dated February 2, 2021.

   5. Attached hereto as Exhibit D is a true and correct copy of an e-mail from Esquire Solutions

         to Plaintiffs’ counsel transmitting the files from Caroline Cheng’s January 28, 2021

         deposition, dated February 1, 2021.

   6. Attached hereto as Exhibit E is a true and correct copy of an e-mail from Sharon Zeman of

         Esquire Solutions to Plaintiffs’ counsel, dated February 12, 2021.

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.


Dated:       February 15, 2021                        Respectfully submitted,




                                                      /s/ Luke Nikas
                                                      Luke Nikas
                                                      Quinn Emanuel Urquhart & Sullivan, LLP

                                                      51 Madison Avenue, 22nd Floor
                                                      New York, New York 10010-1601
                                                      (212) 849-7000
                                                      Counsel to Plaintiffs




                                                  2
         Case 1:16-cv-10386-LTS Document 466 Filed 02/15/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I, Luke Nikas, hereby certify that on February 15, 2021, I caused a copy of the Declaration

in Support of Plaintiffs’ Motion for Leave to Supplement Expert Disclosures to be served by ECF

upon Defendants’ counsel of record.

                                                        /s/ Luke Nikas         _
                                                        Luke Nikas




                                                3
